Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory or meet the amended claims. The most pertinent of these references have been applied below.
	
	
Election/Restrictions

The applicant has elected Group I (claims 1-4) with traverse, but no argument has been submitted.  Applicant’s election in the reply is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The examiner withdraw the election of subspecies of claim 4.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of “content-adjustable” is uncertain, because it is unclear what content claim 1 intends to claim.  Thus, the claimed structure is uncertain without defining the end groups.
It is noted that the statutory language of 112(b) requires that a claim "particularly point out and distinctly claim the subject matter which the inventor regards as the invention". However, claim 1 fails the test of compliance with respect to the above underlined portions. “Triarylamine” and “alkylated aromatic unit” are disclosed in a language that potentially encompasses any combination of materials that would fulfil the stated properties acquired upon being cured under the specified conditions, crucially, omitting any indication of a specific set of ingredients which would actually meet the claimed parameters. That is, “triarylamine” and “alkylated aromatic unit” as claimed lacks the particulars of a specific set of ingredients that would fulfil the claimed properties and/or conditions. Further, by failing to particularly point out the inventive subject matter in terms of a specific set of ingredients as alluded to above, the claim also fails the test of distinctness. Moreover, the courts have concluded that, "claims merely setting forth physical characteristics desired in an article, and not setting forth specific compositions which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or 

Claim 4 is rejected under 35 U.S.C. 112(d),  as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 fails to further limit claim 1.  Claim 1 requires Ar2 is alkylated, but claim 4 contains non-alkylated species:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Yu et al. (listed on IDS) in view of Miteva et al. (Adv. Mater. 2001, 13, No. 8 (565-570).
As to claims 1-4, Yu (abs., pg4363-75) discloses a copolymer for LED:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	The copolymer is end capped with bromobenzene. The Mn is 2.97-6.85x104, overlapping with the Mn range of instant examples. The disclosed copolymers’ repeating units would overlap with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
	Yu is silent on end capping via the claimed triarylamine.
	In the same area of endeavor of producing LED, Miteva (abs., pg565-70) discloses end capping a polyfluorene for LED via N,N-bis(4-methylphenyl)-N-(4-bromophenyl) amine or N-(4’-bromobiphenyl-4-yl)-N-(naphth-2-yl)-N-phenylamine, which are hole transporting materials improving device efficiency and color stability.

The references are silent on the claimed mol% of the end groups of claim 2, which appears to be controlled by repeating number.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar components.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. claimed mol% of the end groups, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be .

Claim(s) 1-4 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Yu et al. (listed on IDS) in view of Yasuda et al. (US 20020173617).
As to claims 1-4, Yu (abs., pg4363-75) discloses a copolymer for LED:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	The copolymer is end capped with bromobenzene. The Mn is 2.97-6.85x104, overlapping with the Mn range of instant examples. The disclosed copolymers’ repeating units would be expected to overlap with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
	Yu is silent on end capping via the claimed triarylamine.
	In the same area of endeavor of producing LED, Yasuda (abs., 2, 9-17, 73-76, 85-91, claims, examples) discloses end capping a polyfluorene for LED via charge transporting materials to improve device efficiency and color stability:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	The polyfluorenes can be capped 6 mol% of end-capper.  Yasuda implies using brominated end capper because of using Yamamoto coupling polymerization method and other brominated end cappers used in examples.
Therefore, as to claims 1-4, it would have been obvious to one of ordinary skill in the art to have modified the copolymer disclosed by Yu and replaced bromobenzene with the aforementioned brominated end capper  in view of Yasuda, because the resultant copolymer would yield improved device efficiency and color stability.  One of ordinary skill in the art ordinary skill in the art would have expected the process, end capping agent, and monomers disclosed by Yu and Yasuda to feature the same structures and mol% of end capping, because they obviously satisfy all of the material and chemical limitations of the instant invention-see MPEP 2112.01.  Regarding the claimed mol% of endcapping, claim(s) 2 is(are) product-by-process claims that are limited by and defined by the product.  Determination of patentability is based on the product itself, not on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F. 2d 695, 698,277 USPQ 964,966 (Fed. Cir. 1985).  See MPEP § 2113.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  i.e. claimed mol% of the end groups, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHANE FANG/Primary Examiner, Art Unit 1766